Bates, Judge,
delivered the opinion of the court.
This suit was brought by Dickerson against the widow and heirs of Hatter, deceased, on the 28th February, 1859.
The petition stated that the plaintiff had purchased of Hatter, in his life-time, certain land, and paid in full for the same, and that Hatter had, by writing, assigned to the plaintiff the receiver’s duplicate receipt for the price of the land entered by him, to the plaintiff — -no deed being then made for reason of inconvenience, and that no deed was ever made ; and prayed a conveyance of the land to the plaintiff. Plaintiff was also administrator of Hatter’s estate. After the suit was brought, Howard petitioned the Probate Court for the sale of the real estate of Hatter’s estate, and the court ordered this real estate to be sold, and it was sold by the plaintiff as administrator of Hatter, and a deed made by him as such to Howard.
The plaintiff gave notice at the sale that he claimed the land as his own. Howard was also clerk of the Circuit Court in which this suit was brought. Howard appeared in this suit and was permitted to defend the same, and filed an answer denying the allegations of the petition.
The case was heard by the court below and determined in favor of the plaintiff, and judgment entered vesting the title in the plaintiff.
At the hearing, evidence was given to prove the allegations of the petition and of Howard’s answer, and also to impeach the veracity of plaintiff’s principal witness.
The record does not show any error committed by the Circuit Court. It was the best judge of the credibility of the plaintiff’s witness, and there may be sufficient evidence to support the finding if the testimony of that witness be disregarded.
Howard had full notice not only that the plaintiff claimed *548the land, but also (by means of the pendency of this suit in the court of which he was clerk) of the exact nature of his claim.
Plaintiff’s deed, as administrator of Hatter, did not pass to Howard any of his personal rights in the land, but only such rights as the estate of Hatter had in it.
Judgment affirmed.
Judges Bay and Dryden concur.